7 F.3d 222
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles W. CURTIS, Plaintiff-Appellant,v.Archibald M. AIKEN, Jr., Circuit Court Judge for LoudounCounty; William T. Burch, Commonwealth Attorneyfor Loudoun County; Frederick W.Hoybach, Defendants-Appellees.
No. 93-6727.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 17, 1993.Decided:  September 21, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Charles W. Curtis, Appellant Pro Se.
Archibald M. Aiken, Jr.;  William T. Burch; Frederick W. Hoybach, WHITESTONE, BRENT, YOUNG & MERRILL, for Appellees.
W.D.Va.
AFFIRMED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Charles Wesley Curtis appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Curtis v. Aiken, No. CA-93-477-R (W.D. Va.  June 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 This decision does not bar Curtis from raising his claim in a habeas corpus action once state remedies are exhausted